DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 03/24/2022.
Claims 2 – 3, 9, and 11-20 were cancelled.
Claims 1 and 4 are amended.
Claims 1, 4-8, and 10 are currently pending and have been allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryota Watanabe on 4/22/2022.
Application has been amended as follows:

5. The customer authentication system according to claim 4, wherein the processing device is further configured to:
assign a tracking identifier (ID) to a person who enters into a fourth predetermined area around the product display region, the fourth predetermined area including the first predetermined area, and
associate the tracking ID with a customer ID obtained via an authentication process based on customer identification information received by the first customer authentication device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system for authenticating customers.  Including a shelf having a product display section, a display, one or more sensors mounted on the shelf that provide location information of one or more persons around the product display section.  A first customer authentication device provided on a first side of the product display section and configured to provide customer identification information.  A second customer authentication device provided on a second side of the product display section and configured to provide customer identification information.  A processing device configured to perform location tracking of the one or more persons around the product display section based on the location information from the one or more sensors.   Based on the location tracking, determining a number of persons in a first predetermined area around the first customer authentication device.  Enable customer authentication via the first customer authentication device when the determined number of persons is one, and disable customer authentication via the first customer authentication device and determine, based on the location tracking, whether a person is in a second predetermined area around the second customer authentication device, when the determined number of persons is greater than one.  Control the display to display a first error message if no person is in the second predetermined area and a second error message if there is a person in the second predetermined area, the second error message being different from the first error message.
Based on the prior art search the art deemed closest to the allowed claims is Kulkarni Wadhonkar et al. (PG PUB US 2019/0355049 A1).  Kulkarni Wadhonkar teaches a system for providing automatic checkouts at a retail facility that comprised RFID devices given to customers.  However, Kulkarni Wadhonkar does not teach disabling a customer authentication based on location tracking determine, based on the location tracking, whether a person is in a second predetermined area around the second customer authentication device, when the determined number of persons is greater than one.  
Regarding Non-Patent Literature, the prior art deemed closest to the allowed claims is Swamy. Swamy teaches a RFID based interactive Kiosk Cart using wireless sensor node.  However, Swamy does not teach disabling a customer authentication based on location tracking, determine, based on the location tracking, whether a person is in a second predetermined area around the second customer authentication device, when the determined number of persons is greater than one.  
Regarding 35 U.S.C. § 101 the claims provide a system for tracking the number of customers in a predetermined area around a shelf having a product display section and enabling/disabling the customer authentication via a first/second customer authentication device when the determined number of persons is one/greater than one.  Therefore, the claimed system recites more than a generic computer performing a judicial exception.  Further, the claim also recites a practical application of location of customers around product displays.
Dependent claims 4-8, and 10 are allowed for the reasons indicated above for independent claim 1.
Examiner incorporates by reference applicant’s remarks dated 08/27/2021 as additional reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693